06/15/2021



                                                                                    Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005                        FILED
                                                                        JUN 1 5 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Stjpreme Court
IN RE THE MOTION OF ANDREW D.                                          State of Montana

RINGEL FOR ADMISSION TO THE BAR                                      ORDER
OF THE STATE OF MONTANA




      Andrew D. Ringel has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Ringel has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Andrew D. Ringel may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.        W"1-.
      DATED this 6- day of June, 2021.



                                                             Chief Justice
    Justices




2